DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Status
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-11 are pending with claim 11 withdrawn from consideration.  Claims 1-10 are under examination in this office action.

Response to Declaration
The Declaration under 37 CFR 1.132 filed 8/9/2022 is sufficient to overcome the rejection of claims 1-10 based upon 35 U.S.C. 103.

Response to Arguments
Applicant's argument, filed on 8/9/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the Yun reference is not qualified as prior art as stated in the Declaration of 8/9/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heldmann et al (US 20040077782 A1).
Regarding claim 1, Heldmann teaches an aqueous plastic material dispersion based on a vinyl ester copolymer P comprising at least one homo- or copolymer A and at least one homo- or copolymer B [0022].  The copolymers A and B, independently of one another, containing in the form of copolymerized units (a) from 50 to 100% by weight of at least one vinyl ester of carboxylic acids having 1 to 18 C atoms (M1), (b) from 0 to 25% by weight of at least one monoethylenically unsaturated, optionally halogen-substituted hydrocarbon having 2 to 4 C atoms (M2), from 0 to 10% by weight of at least one ethylenically unsaturated, ionic monomer (M3) and from 0 to 5% by weight of ionic emulsifiers (S1) [0026-0031].  The copolymer A and B of vinyl ester copolymer P are in the form of particles in the dispersion [0036].  The dispersion comprises 3-90% of the vinyl ester copolymer P and 0-85% of inorganic fillers [0107 and 0109]; and the inorganic fillers include kaolin [0114] which is a clay.
The examiner submits that Heldmann’s 3-90% of copolymer A and B particles of vinyl ester copolymer P overlaps the claimed 89-99.45% of polymer particles in the dispersion.
Heldmann’s M3 are ethylenically unsaturated sulfonic acids, including vinylsulfonic acid and 2-acrylamido-2-methylpropanesulfonic acid [0048], which reads on the claimed anionic stabilizer monomer represented by Formula I, as evidenced by the original specification: suitable examples of the anionic stabilizer monomers include sodium vinyl sulfonate (a sodium salt of vinylsulfonic acid) and 2-acrylamido-2-methylpropanesulfonic acid” [page 3 line 19-21 spec.].  The 0-10% of M3 overlaps the claimed 0.33-2% of anionic stabilizer monomer.
Heldmann’s ionic emulsifiers S1 include alkali metal and ammonium salts of alkylsulfates, alkylphosphonates, alkanesulfonic acid, and alkylarylsulfonic acids [0068], which reads on the claimed non-reactive anionic surfactant, as evidenced by the original specification: suitable examples of the non-reactive anionic surfactants include sulfates, sulfonates, phosphates [page 3 line 28-29].  The 0-5% of S1 overlaps the claimed 0.33-5% of non-reactive anionic surfactant.
Heldmann’s 0-85% of Kaolin (clay) overlaps the claimed 0.5-10% of clay.
Thus, all the claimed ingredient amounts overlap Heldmann’s amounts.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Heldmann teaches that the aqueous formulations can contain “colored pigments”, inorganic and organic [0113].  The plural form of “pigments” suggests multi pigments or multi-color dispersion.  In addition, Heldmann teaches at least one inorganic pigment [0108]. It is prima facie obvious to substitute equivalents known for the same purpose where the equivalence is recognized by the prior art (MPEP 2144.06.II).  Therefore, the claimed multicolor dispersion is prima facie obvious.  When both the first colorant particles and the second colorant particles are dispersed in the dispersion containing the polymer binder, the claimed “protected first colorant particles and protected second colorant particles” are obvious.
The claimed “wherein the multicolor dispersion is prepared by mixing a dispersion of the protected first colorant particles with a dispersion of the protected second colorant particles, wherein the dispersion of the protected first colorant particles is prepared by mixing a first colorant dispersion with the protective composition, and the dispersion of the protected second colorant particles is prepared by mixing a second colorant dispersion with the protective composition wherein the dispersion of the second colorant particles has a different color from the dispersion of the first colorant particles” is a product-by-process limitation which, upon further consideration, does not add more feature than the already claimed multicolor dispersion product.  See MPEP 2113. The examiner doesn’t see any patentable distinction that would arise from forming two separate dispersions and mixing them versus forming a single dispersion containing both pigment particles; and the applicant didn’t point out any such distinction in the specification. Therefore, the examiner reasonably considers Heldmann’s aqueous dispersion to meet the instant claim, absent concrete evidence to the contrary.

Regarding claims 2 and 3, Heldmann’s 0-10% of ionic monomer M3 overlaps the claimed 0.5-1.8% and 0.8-1.6% of said anionic stabilizer monomer, respectively.

Regarding claim 4, Heldmann’s ionic monomer M3 includes 2-acrylamido-2-methylpropanesulfonic acid [0048], meeting the current claim.

Regarding claims 5 and 6, Heldmann’s 0-5% of ionic emulsifiers S1 overlaps the currently claimed 0.5-3% and 0.8-2% of non-reactive anionic surfactant, respectively.

Regarding claim 7, Heldmann’s 0-85% of Kaolin (clay) overlaps the claimed 1-6% of clay.

Regarding claim 8, Heldmann teaches that the dispersion can include wetting agents or dispersants, such as sodium polyphosphate in the amount of 0.1-2% [0116].  As evidenced by the current specification, sodium polyphosphate is a peptizing agent [page 4 line 32-33 spec.].  Heldmann’s amount of 0.1-2% overlaps the claimed amount of 0.05-1%.

Regarding claim 9, Heldmann teaches that the aqueous dispersion can be used for coating [0002, 0021].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heldmann et al (US 20040077782 A1) as applied to claim 1 above, and further in view of Henderson et al (US 20140039117 A1)
Regarding claim 10, Heldmann teaches the multicolor dispersion of claim 1 as stated above.  Heldmann does not expressively teach the clay being lithium magnesium silicate.
In the same field of endeavor, Henderson teaches an aqueous dispersion composition comprising synthetic clays such as Laponite [0014].  As evidenced by the current specification, Laponite is a lithium magnesium silicate clay [page 4 line25 spec.].  It would have been obvious to one of ordinary skill in the art at the time of filing to select Laponite as the clay in Heldmann’s composition, as it is expressly disclosed as being useful for this application. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767